 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11
PURCHASE AND SALE AGREEMENT


Agreement No. NV02


        THIS AGREEMENT is made effective as of the 15th day of April, 2011, by
and between GREATER NEVADA RANCHES, LLC, a Nevada Limited Liability Company
(hereinafter designated as "SELLER"), having its business address at 1135
Cornell Ave./Box 59, Lovelock, NV, 89419, and METAMINING INC., a California
corporation (hereinafter designated as "BUYER"), having its business address at
1065 E Hillsdale Blvd, Suite 318. Foster City, CA 94404. SELLER and BUYER are
sometimes hereinafter referred to individually as a "Party" and collectively as
the "Parties."


W I T N E S S E T H:
        WHEREAS, SELLER is the owner of certain real properties and mineral
rights lying and situated in Pershing and Churchill Counties, Nevada, as more
particularly described in Exhibit "A" attached hereto (herein defined and
referred to as the "Property") and SELLER wishes to sell and BUYER wishes to
acquire the Property.


        NOW, THEREFORE, for a valuable consideration paid to SELLER by BUYER,
the receipt and sufficiency of which is hereby acknowledged, and in
consideration of the covenants hereinafter set forth, SELLER and BUYER agree as
follows:


        1. THE "PROPERTY"
        The Property shall mean all of the interest currently held by GREATER
NEV ADA RANCHES, LLC in all of the real property and mineral rights described in
Exhibit "A".


        2. WARRANTIES AND REPRESENTATIONS
        No person is authorized to make, and by execution hereof BUYER
acknowledges, that no person has made any representation, warranty, guaranty or
promise except as set forth herein. The Parties acknowledge that SELLER has made
the Property available for the BUYER'S independent inspection. The Parties
further acknowledge that the SELLER makes no claims or warrants as to the
mineral content or value of the Property and except for the specified express
warranties of the other contained in this Agreement, the Property is purchased
and/or exchanged in its "as is" condition.


        A. Condition of Title: SELLER warrants that it owns and has title to the
Property, subject to Notes and Deeds of Trust, which shall be reconveyed prior
to transfer of ownership. SELLER represents and warrants to BUYER that: (i)
subject to the rights of the United States and the matters set forth below with
respect to mining related properties, SELLER owns as set forth in Exhibit "A";
(ii) SELLER has the full right, power, and capacity to enter into this Agreement
upon the terms set forth herein; (iii) SELLER further warrants that all taxes
are paid and have no liens against them, except as indicated above.
Notwithstanding any provision herein to the contrary, the sole and exclusive
remedy for any breach of the warranties set forth in this Paragraph 2 shall be
the right to cure such breach and then deduct the actual cost of such breach
from the payments owed to SELLER hereunder, all as set forth in Paragraph 10(B)
below.


        3. TERM
        Unless sooner terminated or extended as hereinafter provided, the term
of this Agreement shall be for a period of TWO (2) years commencing on the
effective date hereof or the, relinquishment of said Property in Exhibit "A"
back to the SELLER, whichever occurs first. The TWO (2) year period is hereafter
called the "Term" of the Agreement.


         4. AGREEMENT PERIOD
         A. Grant: SELLER hereby grants, demises, and furnishes the Property
exclusively unto the BUYER, its successors and assigns during the Agreement Term
with the exclusive right and privilege to explore and mine, including drilling
and sampling, develop, catalog, analyze and assess all ores, minerals and
materials of whatsoever nature or sort, evaluate the type, quality, or quantity
of minerals present, to copy, peruse, and evaluate any and all documents
relating to the Property in Exhibit "A", and to use so much of the surface and
underground thereof as may be necessary, useful, or convenient to the full
extent allowed by law to enjoy all of the rights herein granted. BUYER is hereby
further granted the exclusive right to construct and use, facilities, equipment
roadways, and haulage ways, and all other required structures.


        B. Permits: BUYER will have the right to begin the permitting process
and obtain all required Federal, State, or local permits for exploration,
feasibility and mining operations on the Property. Permits will be in the name
of the BUYER unless otherwise noted and agreed upon.
 
 

 
- 1 -

--------------------------------------------------------------------------------

 



        C. Contracts: BUYER will have the right to negotiate contracts for the
mining, processing and shipping of iron ore, iron products or other minerals
from the property. Such contracts will be effective only after this Agreement is
executed and activated.


        D. Review: Following the execution of this Agreement, BUYER will be
provided copies of all review material not previously submitted including
pertinent maps, magnetic anomaly data, drill records, market reports, previous
field studies, and proof of ownership in the possession of SELLER. Any
information obtained as a result of this review will be maintained in confidence
subject to the terms of the Mutual Nondisclosure Agreement executed by the
Parties. Unless this Agreement is fully consummated by the payment of the full
purchase price to SELLER prior to the end of the Agreement Term, any such
information held or copied in any form and held by BUYER shall be either
returned to SELLER or destroyed at SELLER's discretion. The Parties hereto will
cooperate to complete all conditions set forth herein expeditiously.


        5. PURCHASE PRICE
        The purchase price for the Property shall be ONE MILLION, SEVEN
HUNDRED-FIFTY THOUSAND ($1,750,000.00) DOLLARS which shall be paid by BUYER in
accordance with the terms of this Agreement. BUYER is purchasing the properties
described herein by way of THREE (3) Installments, to-wit: (1) First Installment
will consist of a Review Payment ($23,728.69), a Pre-Payment ($66,480.96) and
Down Payment ($278,211.35), totaling THREE HUNDRED SIXTY-EIGHT THOUSAND, FOUR
HUNDRED TWENTY-ONE ($368,421.00) DOLLARS (collectively referred to as the Down
Payment); (2) Second Installment due within ONE (1) Year of execution of this
Agreement in the amount of SIX HUNDRED-NINETY THOUSAND, SEVEN HUNDRED
EIGHTY-NINE AND 38/ CENTS ($690,789.38) DOLLARS, and (3) Third (Final)
Installment due within TWO (2) Years of the execution of this Agreement in the
amount of SIX HUNDRED-NINETY THOUSAND, SEVEN HUNDRED EIGHTY-NINE AND 38/ CENTS
($690,789.38) DOLLARS. Final Payment of the Balance Due including any fees and
interest as specified herein shall fully execute the Agreement. In the event
that BUYER fails to fully execute the Agreement within TWO (2) years of its
signing, all rights, titles, and Property shall transfer back to the SELLER as
provide for herein.


        6. PAYMENTS TO SELLER
        A. Down Payment: BUYER agrees that it is initiating purchase of the
Property, with mineral rights, listed in Exhibit "A" herein, with a Down Payment
of THREE HUNDRED SIXTY-EIGHT THOUSAND, FOUR HUNDRED TWENTY-ONE ($368,421.00)
DOLLARS. Upon the execution of this Agreement by BUYER and SELLER, all Parties
including Escrow Holder, will exercise the provisions of SCHEDULE I ("Procedure
to Purchase") regarding the Down Payment and subsequent Payments. If this
Agreement is terminated prior to the second anniversary date of the Agreement,
BUYER shall have no obligation to make subsequent payments, but shall not be
entitled to any refund of the previous payments.


1. Escrow Holder: The Escrow Holder shall act as an Independent Trustee with no
vested or    conflicting interests. Payments and Transfer Documents shall be
held in escrow and released to either BUYER or SELLER in accordance with
Schedule I of this Agreement
 
2. Failure to Close: In the event that BUYER fails to close the purchase of the
Property by failing to make the specified payments to complete this Agreement
within the time and manner specified herein, SELLER shall be released from all
obligations in law or at equity to proceed further with this Agreement. The
BUYER and SELLER acknowledge that the nonrefundable Payments will be retained by
SELLER and that SELLER will have no other right, cause of action or additional
recourse against BUYER for the default in closing this transaction. All
Property, titles, rights, easements and grants shall transfer back to SELLER, as
specified in Schedule I, in good order and without liens or encumbrances.


        B. Method of Payment: All payments required to be made by BUYER to
SELLER or Escrow Holder, as mutually agreed to by the Parties, may be made in
currency, by draft, by check, electronic transfer or other readily available
funds at the option of BUYER, and said payments may be mailed or delivered to
Escrow Holder of record and certified copy of delivery to SELLER at the address
specified pursuant to Paragraph 13. All dollar amounts referenced in this
Agreement or any attachments are understood to mean United States Dollars (USD).
Upon making any payment as described above, BUYER shall be relieved of any
responsibility for distribution of such payment to SELLER or SELLER's successors
in interest. The delivery or the deposit in the mail of any payment hereunder on
or before the due date thereof shall be deemed timely payment hereunder. If any
payment owed to SELLER by BUYER hereunder is not made when due, BUYER shall be
liable for a late fee of $2,000.00. Additionally, if BUYER fails to make payment
within TEN (l0) days after the due date,

 
- 2 -

--------------------------------------------------------------------------------

 



BUYER shall pay SELLER, in each following month, a minimum monthly payments
which equal one-sixth (1/6) of the amount owed, plus a flat fee per month (to be
prorated by days) up to a maximum period of SIX (6) months after the due date
(more specifically described in Addendum #1 attached hereto).


       C. Property Taxes: BUYER agrees to pay all property taxes on the
properties during the period of the Agreement.


        7. CONDUCT OF OPERATIONS; PROTECTION FROM LIENS; AND  
           INDEMNIFICATION


         BUYER shall conduct all exploration and other operations in accordance
with Good Mining Practices and sound principles of conservation and with due
regard to the development and preservation of the Property as a mineral
property. BUYER shall at all times comply with all valid and applicable local,
state and federal laws and regulations governing its operations or applicable to
the Property, whether such laws and regulations are now in effect or become
effective during the Term of this Agreement, including but not limited to those
relating to health, safety, noise, reclamation, waste disposal, water and air
quality, and the environment. BUYER shall pay all expenses incurred by it in its
operation on the Property and shall allow no liens arising from any act of BUYER
to remain upon the interest of SELLER in and to the Property; provided, however,
that if BUYER, in good faith, disputes the validity or amount of any claim, lien
or liability asserted against it with respect to the Property, it shall not be
required to pay or discharge the same until the amount and validity thereof have
been finally determined. BUYER shall, pursuant to NRS 108.2413, obtain the
release of a mechanic's lien by posting a surety bond. Before beginning any
operations on the Property, BUYER shall carry workman's compensation insurance
or general liability coverage, naming SELLER as an additional Beneficiary, to
the extent and in the amount of ONE MILLION ($1,000,000.00) DOLLARS, or as
required by the laws of the State of Nevada.


         BUYER agrees to defend, indemnify, and save SELLER harmless from any
and all actions, claims, costs, expenses, damages, fines, or liability of any
kind resulting from BUYER's acts or omissions together with any and all costs,
expenses and fees, including attorney's fees, incurred by SELLER incident
thereto regardless of whether such liability, claim, cost or expense arises
during or after the Term of this Agreement. BUYER shall not indemnify nor save
SELLER harmless from any such actions, claims or liability arising out of
SELLER's acts or omissions or conditions of the Property caused by SELLER.


        8. TAXES
        BUYER shall pay all taxes, assessments and other governmental charges
imposed upon the Property and upon any equipment and improvements placed by it
thereon for the period that this Agreement is in effect. SELLER and BUYER agree
to promptly transmit to BUYER and SELLER all notices pertaining to such taxes,
assessments and charges which the Parties may receive. If this Agreement is
terminated, such taxes shall be prorated between BUYER and SELLER for the tax
year in which such termination occurs. BUYER shall have the right to contest in
the courts or otherwise, in its own name or in the name of SELLER, the validity
or amount of any such taxes or assessments if it deems the same unlawful,
unjust, unequal or excessive, or to take such steps or proceedings as it may
deem necessary to secure a cancellation, reduction, re-adjustment or
equalization thereof before it shall be required to pay the same, but in no
event shall BUYER permit or allow title to the Property to be lost as the result
of non-payment of any taxes, assessments or other such charges.


        9. MAINTENANCE FEES AND ASSESSMENT WORK
        Not Applicable.


         10. TITLE MATTERS
         A. Title Documents: Upon written request of BUYER, at any time during
the term hereof, SELLER shall promptly deliver to BUYER all abstracts of title
(if applicable) to and copies of all title documents affecting the Property
which SELLER may still have in its possession, together with copies of all plats
and field notes of surveys of the Property which SELLER has in its possession.
SELLER must provide documents supporting marketable title, however; BUYER
assumes responsibility for conducting its own due diligence on title and other
matters to its own satisfaction and at its own expense.


         B. Title Defects, Defense and Protection: If (i) SELLER's title to any
of the Property is defective or less than as represented in Paragraph 2 or (ii)
SELLER's title is contested or questioned by any person, entity or governmental
agency, BUYER may attempt, with all reasonable dispatch, to perfect, defend, or
initiate litigation to protect SELLER's title if SELLER does not promptly
correct defects in title upon written notice of such defects. SELLER shall
execute all documents and shall take such other actions as are reasonably
necessary to assist BUYER in its efforts to perfect, defend or protect SELLER's
title. If the title is less than as represented in Paragraph 2, then (and only
then) the costs and expenses of perfecting, defending or correcting title
(including, but without being limited to, the cost of attorney's fees and the
costs of releasing or satisfying any mortgages, liens and encumbrances) shall be
a credit against payments thereafter to be made to SELLER under

 
- 3 -

--------------------------------------------------------------------------------

 



the provisions of SCHEDULE I, unless the encumbrance or dispute arises from
BUYER's failure to perform its obligations hereunder (in which case such costs
shall be borne by BUYER). In all matters related to the SELLER's title to the
Property, BUYER shall act in good faith as a fiduciary of SELLER and shall use
its commercially reasonable best efforts to protect and preserve SELLER's title
to the Property. During the term of this Agreement, under no circumstances shall
BUYER take any action or omit to take an action if such action or omission may
result in SELLER losing title to the Property.


        C. General: Nothing herein contained and no notice or action which may
be taken under this Paragraph 10 shall limit or detract from BUYER's right to
terminate this Agreement in the manner provided in Paragraph 11(B).


        11. TERMINATION; REMOVAL OF PROPERTY
        A. Termination by SELLER: In the event of any default by BUYER in the
performance of its obligation hereunder, SELLER shall give to BUYER written
notice specifying the default. If the default is not cured within THIRTY (30)
days after BUYER has received the notice, or if BUYER has not within that time
begun action to cure the default and does not thereafter diligently prosecute
such action to completion, SELLER may terminate this Agreement by delivering to
BUYER written notice of such termination, subject to BUYER's right to remove its
property and equipment from the Property, as hereinafter provided. SELLER shall
have no right to terminate this Agreement except as set forth in this Paragraph
11 (A).


        B. Termination by BUYER: BUYER may, at any time upon THIRTY (30) days
advance notice, execute and deliver to SELLER, or place of record, a release
covering all of the Property and thereby surrender this Agreement as to all and
terminate from and after the date of release and surrender all obligations as to
the acreage surrendered.


        C. Removal of Property: Upon any termination or expiration of this
Agreement, BUYER shall have a period of SIX (6) months from and after the
effective date of termination in which to remove from the Property all of its
machinery, buildings, structures, facilities, equipment and other property of
every nature and description erected, place or situated thereon, except supports
placed in shafts, drifts or openings in the Property; provided, however, that
unless otherwise authorized in writing by SELLER, no tools, machinery,
facilities or improvements shall be removed while BUYER is in any manner
indebted to SELLER under any obligation imposed by this Agreement. Any property
of BUYER not so removed at the end of said SIX (6) months shall become the
property of SELLER.


        D. Obligations of BUYER upon Termination: If this Agreement is
terminated, or if this Agreement expires without a subsequent agreement in
place, BUYER shall:


         i. Within THIRTY (30) days of such termination or expiration, furnish
to SELLER, copies of all reports, field studies, assay results, drill records,
exploration data and other pertinent material developed in conjunction with the
project not previously provided and agrees to return all such land and technical
documents that SELLER has previously provided. Parties will treat as
confidential all information contained therein and exchanged according to the
terms of the Mutual Nondisclosure Agreement between Parties. SELLER may, at
SELLER's expense, pick up any available core from the Property; provided,
however, that BUYER shall in no event be liable to SELLER for the loss of any
core from the Property; and


        ii. Execute and deliver to SELLER a release and surrender of this
Agreement and all of BUYER's interests in the Property, the same to be in a
recordable form; and


        iii. Surrender the Property in good order and condition and will comply
with all valid and applicable local, state or federal regulations as such relate
to the termination of operations (including but not limited to those relating to
reclamation, reconditioning or conservation of lands and waters or to air and
water quality, removal of all temporary buildings, structures, equipment, etc.),
and pay, defend, indemnify and hold SELLER harmless from any and all liability,
claims, costs and expense resulting from BUYER's activities on the property
during the Agreement period or as a result of the termination or completion of
the project. BUYER shall comply with the provisions of the National
Environmental Policy Act (NEPA), The Federal Land Policy and Management Act
(FLPMA) and the Bureau of Land Management (BLM) and, as required, obtain a
Security/Reclamation Bond for the purpose of guaranteeing payment of costs
associated with the termination of this Agreement or the completion of the
project.


        12. SUSPENSION OF OPERATIONS
        A. Force Majeure: BUYER shall not be liable for failure to perform any
of its obligations hereunder during periods in which performance is prevented by
any cause reasonably beyond BUYER's control, which causes hereinafter are called
"force majeure". For purposes of this Agreement, the term "force majeure" shall
include acts of God, fire, flood, strikes, insurrections, sabotage, mob
violence, unforeseeable requirements or regulations of government, unforeseeable
court orders, and other causes of a similar nature which are beyond the control
of BUYER. BUYER shall notify SELLER of the date of

 
- 4 -

--------------------------------------------------------------------------------

 



commencement and cause of each period of force majeure and shall also notify
SELLER of the time of removal of such cause. The Agreement period may be
extended by mutual agreement, such agreement not to be unreasonably withheld by
SELLER, but without such agreement, a period of Force Majeure may not extend the
time period to complete Final Purchase described within this Agreement.
Notwithstanding the foregoing BUYER shall still be liable for other obligations
hereunder during any period of force majeure.


        B. Obligations during Suspension of Operations: During any suspension of
operations under A of this paragraph, BUYER shall:
        i. Continue to pay all property and other taxes, assessments and charges
payable by BUYER described in Paragraphs 8 and 9 as and when they become payable
as therein provided;
        ii. Comply with all requirements of this Agreement relative to
maintaining the status and title of the Property in good standing;
        iii. Continue to maintain insurance coverage and indemnification as
required under paragraph 7.
 
 
        13. NOTICES
Any notice or communication required or permitted hereunder shall be effective
when personally delivered or shall be effective when addressed:
If to SELLER, to:                                                     GREATER
NEVADA RANCHES,
                                                                                  LLC
1135 Cornell Ave./Box 59
                                                                                  Lovelock,
NV, 89419


If to BUYER, to:                                                      METAMINING
INC.
                                                                                 1065
E Hillsdale Blvd, Suite 328.
                                                                                 Foster
City, CA, 94404
and deposited, postage prepaid, certified or registered, in the United States
mail. Either party may, by notice to the other given as aforesaid, change its
mailing address for future notices hereunder.


        14. MEMORANDUM
        The parties to this Agreement agree to execute and record a memorandum
or short form of this Agreement in a form sufficient to constitute record notice
to third parties of the rights granted hereunder, which may be recorded with the
County Clerk or Recorder of the county or counties in which the Property are
situated.


        15. CONSTRUCTION; NO IMPLIED COVENANTS
        This Agreement and the rights and obligations of the parties hereunder
shall be governed by the laws of the state in which the Property are situated.
Paragraph headings herein are for convenience only and shall not be considered a
part of this Agreement nor used in its interpretation. All of the agreements and
understandings of BUYER and SELLER with reference to the Property are embodied
in this Agreement, which supersedes all prior agreements and understandings
between BUYER and SELLER with reference to the Property.


        16. COUNTERPARTS; JOINDER
        This Agreement may be executed by signatures and acknowledgements sent
by facsimile or other electronic means in any number of counterparts, and any
party who executes a counterpart need not execute the same counterpart as any
other party. Each of such counterparts shall be deemed to be an original, all of
which counterparts together shall constitute one and the same Agreement.


        17. COMPLIANCE WITH LAW
        While conducting activities and operations on the Property, BUYER shall
comply with all applicable laws and regulations of all governmental authorities
with valid jurisdiction over the Property or BUYER's activities and operations
on the Property. Upon termination or expiration of this Agreement BUYER shall
reclaim in accordance with applicable state, federal or local laws and
regulations all surface disturbance on the Property resulting from BUYER's
activities hereunder.


        18. GOVERNING LAW
        This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Nevada. In the event of a disagreement over any of the
provisions or terms of this Agreement, all parties agree to seek binding
arbitration from a Nevada State arbitration board pursuant to the laws of the
State of Nevada.



 
- 5 -

--------------------------------------------------------------------------------

 



        19. WATER RIGHTS
        Should BUYER develop or produce any water or otherwise obtain any water
rights on the Property, BUYER shall upon termination or expiration of this
Agreement, to the fullest extent permitted by the water laws and regulations of
the State of Nevada, convey and transfer to SELLER all water rights that BUYER
may have acquired on the Property.


        IN WITNESS WHEREOF, the SELLER and BUYER have executed this Purchase and
Sale Agreement effective as of the date first above set forth.


SELLER:
BUYER:
GREATER NEVADA RANCHES, LLC
METAMINING, INC.
A Nevada Limited Liability Company
A California Corporation
   
By: /s/ Gregory S. Histed
By: /s/ Ling Li
   
Print: Gregory S. Histed
Print: Ling Li
   
Its: Managing Member
Its: President
   
Date: 4-15-2011
Date: 4-14-2011




 
- 6 -

--------------------------------------------------------------------------------

 



NOTARY:
ACKNOWLEDGMENT


STATE OF Nevada


COUNTY OF Carson City


On April 15, 2011 before me, Sandra. F. Mendez Personally appeared Gregory S
Histed,
who proved to me on the basis f sati factory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity (ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of Nevada that
the foregoing paragraph is true and correct.


WITHNESS my hand and official seal.


By: /s/ Sandra. F.Mendez (Notary Seal)
Signature of Notary Public




ACKNOWLEDGMENT
STATE OF CALIFORNIA


COUNTY OF San Mateo


On April 14 2011, before me, Eric Xuming Li, Notary Public, personally appeared
Ling Li, who proved to me on the basis of satisfactory evidence to be the
person( s) whose name( s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person( s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITHNESS my hand and official seal.


By: /s/ Xuming Li (Notary Seal)
Signature of Notary Public:

 
- 7 -

--------------------------------------------------------------------------------

 





SCHEDULE I
 
        SCHEDULE I to Purchase and Sale Agreement between GREATER NEVADA
RANCHES, LLC (as "SELLER") and METAMINING, INC. (as "BUYER").


        A. PROCEDURE TO PURCHASE


        1. Purchase Price: Once this Agreement is fully-signed by both parties,
this Agreement is executed and BUYER shall have the exclusive right to purchase
the Property for the amount of ONE MILLION, SEVEN HUNDRED-FIFTY THOUSAND
($1,750,000.00) DOLLARS (herein the "Purchase Price") unless the Agreement is
terminated. Within TEN (10) days after signing of this Agreement by BUYER and
SELLER, BUYER shall deliver to Escrow Holder the sum of SIXTY -SIX THOUSAND,
FOUR HUNDRED-EIGHTY AND 96/CENTS ($66,480.96) DOLLARS (hereinafter "Pre-
Payment") or other valuable consideration acceptable to the SELLER for
distribution to SELLER. Within FORTY-FIVE (45) days after the Escrow Holder
receives the Pre-Payment, BUYER shall deliver to Escrow Holder the sum of TWO
HUNDRED SEVENTY -EIGHT THOUSAND, TWO HUNDRED-ELEVEN AND 35/CENTS ($278,211.35)
DOLLARS (Balance of Down Payment) or other valuable consideration acceptable to
the SELLER for the account of SELLER (the Review Payment, Pre-Payment and
Balance of Down Payment are collectively referred to as the "Down Payment" in
the Agreement). When the Down Payment is fully funded, the Escrow Holder will
then disburse the remaining funds to the SELLER file and deliver the Transfer
Documents to the Company, specified in Paragraph 3 of Schedule I, according to
the procedures specified herein to initiate the Term of this Agreement. BUYER
will prepare Transfer Documents including an executed, recordable Deed in Lieu
of Foreclosure conveying Property back to SELLER, in the event of default on the
part of BUYER for delivery to Escrow Holder during the term and prior to the
expiration date specified therein. In the event the BUYER defaults, the Escrow
Holder is hereby instructed to record the Deed in Lieu of Foreclosure, thus
conveying the Property back to the SELLER.


        2. Payment Schedule: BUYER shall make the following payments to SELLER:
        a. First Installment includes THREE (3) partial payments totaling THREE
HUNDRED SIXTY-EIGHT THOUSAND, FOUR HUNDRED TWENTY¬ONE ($368,421.00) DOLLARS
(collectively "Down Payment"):
        i. Review Payment: BUYER paid to SELLER and SELLER confirmed receipt of
payment of
           $23,728.82 on December 28, 2010;
        ii. Pre-Payment: A Pre-Payment of $66,480.96 will be paid by BUYER to
SELLER within
            TEN (10) days after signing of this Agreement;
        iii. Balance of Down Payment: The Balance of Down Payment of $278,211.35
will be paid
             by BUYER to SELLER within FORTY-FIVE (45) days after the
Pre-Payment.


        b. Second Installment in the amount of SIX HUNDRED-NINETY
THOUSAND, SEVEN HUNDRED EIGHTY-NINE AND 38/CENTS ($690,789.38) DOLLARS is due
within ONE (1) Year after the signing of this agreement.
        i. If the BUYER fails to make a one-time payment for the Second
Installment, BUYER has
          the right to extend the payment period with a minimum payment of
$115,131.56 (1/6 of the
          Second Installment principal) plus a monthly flat fee of $1,228.07 per
month (prorated),
          totaling $116,359.63, in each following month, until the Second
Installment is paid in full.
          The extended payment period shall not be longer than SIX (6) months
after the due date.


         c. Third (Final) Installment in the amount of SIX HUNDRED-NINETY
THOUSAND,
SEVEN HUNDRED EIGHTY-NINE AND 38/CENTS ($690,789.38) DOLLARS is due within TWO
(2) Years after the signing of this agreement.
         i. If the BUYER fails to make a one-time payment for the Third (Final)
Installment,
            BUYER has the right to extend the payment period with a minimum
payment of
            $115,131.56 (1/6 of the Second Installment principal) plus a monthly
flat fee of $1,228.07
            per month (prorated), totaling $116,359.63, in each following month,
until the Third
            (Final) Installment is paid in full. The extended payment period
shall not be longer than
            SIX (6) months after the due date.



 
- 8 -

--------------------------------------------------------------------------------

 



        3. Transfer of Property: The property shall be transferred in THREE (3)
steps:
        a) Part I - Pershing County Property: Upon Execution of this Agreement
and receipt of the Down Payment (First Installment), the SELLER will payoff the
existing Note on Part I, known as Pershing County APN# 15-110-06, and will
deliver to Escrow Holder an executed Grant, Bargain and Sale Deed, along with a
Promissory Note and Deed of Trust associated with Section 1, with SELLER as
Beneficiary, in a recordable form and all other title documents, ownership
rights and other documents transferring all interest in the Property known as
APN# 15-110-06, and described in Exhibit "A" attached hereto, to BUYER, as
specified in Paragraph 3 and Exhibit "B" attached hereto, according to the
procedures specified herein. Said Note and Deed of Trust shall remain in place
until the Agreement has been fulfilled completely. BUYER will prepare an
executed, recordable Deed in Lieu of Foreclosure conveying Property back to
SELLER, as specified in Exhibit "B", in the event of default on the part of
BUYER for delivery to the Escrow Holder, as designated by the parties, and


        b) Part II - Churchill County Property: Upon the payment of the Second
Installment, the SELLER will deliver to Escrow Holder an executed Grant, Bargain
and Sale Deed, along with a Promissory Note and Deed of Trust associated with
Section 2, with SELLER as Beneficiary, in a recordable form and all other title
documents, ownership rights and other documents transferring all interest in the
Property known as Churchill County APN# 005-211-09, and described in Exhibit "A"
attached hereto, to BUYER, as specified in Paragraph 3 and Exhibit "B" attached
hereto, according to the procedures specified herein. Said Note and Deed of
Trust shall remain in place until the Agreement has been fulfilled completely.
BUYER will execute a recordable Deed in Lieu of Foreclosure conveying Property
back to SELLER, as specified in Exhibit "B", in the event of default on the part
of BUYER for delivery to the Escrow Holder, as designated by the parties.


        c) Part III - Reconveyance: Upon the payment of Third (Final)
Installment, SELLER shall reconvey the Deeds of Trust contemplated in Parts I
and II, releasing any and all liens associated with the Agreement.


        4. Operating Company: BUYER will incorporate a private, legal entity in
the State of Nevada (the "Company"). At the execution of this Agreement and the
receipt by the SELLER of the total Down Payment, the Company will appoint one
person to receive title to the Properties described in Exhibit A and SELLER will
receive a board position with certain and sufficient influence in the Company to
control the transfer of the Properties described in Exhibit A and provide for
the recovery of those Properties in the event of default, failure to execute or
termination of this Agreement. SELLER will immediately relinquish and surrender
all interest in the Company and resign the Board position upon receipt of the
Third (Final) Installment specified in Paragraph 2 above. The structure, bylaws
and operation of the Company have been approved by SELLER and BUYER.


        5. Continuation of Agreement Provisions: All provisions of the Agreement
are to remain in force during the purchase period (Term) until the Third (Final)
Installment of the Balance Due including any fees and interest as specified
herein which shall fully execute the Agreement.


        6. Penalty: There shall be no penalty for early or prepayment of
purchase price by BUYER to SELLER and the option to accelerate the Purchase
Procedures or pay the full amount due on the Property may be exercised at any
time the Agreement is in force. BUYER shall notify SELLER no later than THIRTY
(30) days in advance of his intentions to accelerate payments.


        7. Miscellaneous Provisions/Term Definitions:
SELLER:                   GREATER NEVADA RANCHES, LLC
BUYER:                    METAMINING, INC.


        B. NOTICES: No notice, request, demand, instruction or other document to
be
given hereunder to any party shall be effective for any purpose unless
personally delivered to the person at the appropriate address set forth below
(in which such notice shall be deemed effective upon such delivery) delivered by
air courier, next-day delivery (i.e. Federal Express), or delivered by U.S.
mail, sent by registered or certified mail, return receipt requested as follows:


If to SELLER, to:                               GREATER NEVADA RANCHES, LLC
                                                            1135 Cornell Ave.,
Box 59
                                                            Lovelock, NV, 89419


If to BUYER, to:                                 METAMINING, INC.
                                                            1065 E Hillsdale
Blvd, Suite 318
                                                            Foster City, CA
94404

 
- 9 -

--------------------------------------------------------------------------------

 





Notices delivered by air courier shall be deemed to have been given the next
business day after deposit with the courier and notices mailed shall be deemed
to have been given on the second day following deposit of same in any United
States Post Office mailbox in the state to which the notice is addressed or on
the third day following deposit in such post office box other than the state to
which the notice is addressed, postage prepaid, addressed as set forth above.


         C. ESCROW AND CONVEYANCE: Escrow shall be with:
             Joylyn M. Harmer Attorney/Title Company
             502 North Division Street /Street Address
             Carson City /City, NV 89703 Zip Code
             Joylyn M. Harmer / Escrow Officer
             775-883-3200 /Telephone


         Escrow shall be opened as of the date upon which Escrow Holder has
received a copy of this Agreement with Purchase Procedures, accompanied by the
total undistributed sum of FIVE HUNDRED THOUSAND ($500,000.00) DOLLARS and
documents as required therein. The date all such items have been delivered to
Escrow Holder shall be referred to herein as the "Opening of Escrow" and the
date escrow actually closes and the transfer documents are recorded shall be
referred to as "Close of Escrow.1" Escrow Holder is hereby authorized and
instructed to act in accordance with the provisions of Addendum #1 to this
Agreement for specific instructions on the distribution of funds to the SELLER.
This Agreement, which agreement, together with Escrow Holder's standard escrow
instructions, shall constitute Escrow Holder's instructions. As between the
Parties, if there is a conflict between Escrow Holder's standard instructions
and this Agreement, this Agreement will control.


        1. The Grant, Bargain and Sale Deed referred to herein shall be standard
to the industry, comply with the laws of Nevada, and be recorded in the public
records following payment of the Down Payment to SELLER.
        2. In addition to the Grant, Bargain and Sale Deed, the parties hereto
agree to
execute any and all closing documents reasonably requested by any party hereto,
which documents may include a copy of the payment check together with copies of
the notes if any, security instruments exchanged by the parties, a State of
Nevada "Declaration of Value" form and "Transfer of Interest" notices, shall be
sufficient documentation to advise Pershing County and Churchill County to
transfer title to the property on its books either to the purchaser or its
assigns within TEN (10) days from the transfer of funds to the SELLER, Subject
to SCHEDULE 1. BUYER shall bear the cost of all fees relating to the transfer of
property including transfer taxes, document recording fees and title search or
policy fees. BUYER and SELLER shall equally bear the cost of all escrow fees.
          3. Upon proof that SELLER has received the First Installment (Down
Payment) pursuant to the terms of this Agreement and has paid off the existing
Note, Escrow Holder is hereby instructed to release from escrow and record as
instructed all Title Documents describe in Paragraphs 1 and 2 above.


                                                                                                                    Initial
for Identification


1. Total time of Escrow: 2 years, unless BUYER elects to pay off early or extend
to the maximum of 6 months.

 
- 10 -

--------------------------------------------------------------------------------

 



EXHIBIT A
ADDENDUM #1
(Attached hereto)


 
 
                                                                     EXHIBIT A
Exhibit "A" to Purchase and Sale Agreement between Greater Nevada Ranches, LLC
(as "SELLER") and Metamining, Inc. (as "BUYER") and pertaining to the following
described real property, with mineral rights, situated in Pershing County and
Churchill County, State of Nevada.


Pershing County APN #015-110-06
      TOWNSHIP 25, RANGE 33, M.D.B. &M.
      Section 1, consisting of 649.95 acres, more or less.


SUBJECT TO:
1.Subject to all rights reserved by NEVADA LAND AND RESOURCE COMPANY, LLC, a
Nevada limited liability company, in the Royalty Deed, recorded on August 11 t\
2008, as Document #361332, in Book 439, Page 180, of the Official Recorders of
the Pershing County Recorder's Office, State of Nevada; and
2.Obligations to pay annual assessments, maintenances fees, recording fees, and
other fees due under the laws of the United States and Nevada, but which are not
yet due and payable; and
3. Rights-of-way, easements, and all other matters of record in the office of
the Clerk or Recorder of Pershing County, Nevada.


Churchill County APN #005-211-09
      TOWNSHIP 24, RANGE 34, M.D.B.&M.
      Section 9: West 12 consisting of278.61 acres, more or less.


SUBJECT TO:
1.           Subject to all rights reserved by NEVADA LAND AND RESOURCE COMPANY,
LLC, a Nevada limited liability company, in the Royalty Deed, recorded on
September 22nd, 2009, as Document #410048 of the Official Recorders of the
Churchill County Recorder's Office, State of
Nevada; and
2.           Obligations to pay annual assessments, maintenances fees, recording
fees,
and other fees due under the laws of the United States and Nevada, but which are
not yet due and payable; and
3.           Rights-of-way, easements, and all other matters of record in the
office of the Clerk or Recorder of Churchill County, Nevada.



 
- 11 -

--------------------------------------------------------------------------------

 





ADDENDUM #1


Supplemental Instructions to Escrow Holder


Buena Vista Iron Ore Payment Schedule


All payments to SELLERS except for the PREP A YMENT are to be distributed
according to the following apportionment:

 
1. Little Valley Group, LLC (L VC)
77.1930%
 
2. Western Resource Group, LLC (WRG)
10.5263%
 
3. Greater Nevada Ranches, LLC (GNR)
12.2807%



As a consequence of an additional advance payment of $57,025.00 to WRG of which
$15,680.00 was returned to Metawise leaving an actual advance of $41,345.00
which amount reduced the total due to all SELLERS, that amount will be
subtracted from WRG's portion of the PREP A YMENT and distributed to all SELLERS
in the above percentages. Review Payment and First Installment figures have been
revised to show actual amounts.
Adjusted Dollar amounts for the PREP A YMENT:



 
1. L VC
$417,880.44
 
2. WRG
$15,638.60
 
3. GNR
$66,480.96
 
Total
$500,000.00



Dollar amounts to complete the FIRST (Down payment) INSTALLMENT:



 
1. L VC
$1,748,757.70
 
2. WRG
$238,466.55
 
3. GNR
$278,211.35
 
Total
$2,265,435.60





Dollar amounts for the SECOND INSTALLMENT:



 
1. LVC
$4,342,106.24
 
2. WRG
$592,104.38
 
3. GNR
$690,789.38
 
Total
$5,625,000.00



Dollar amounts for the THIRD (Final) INSTALLMENT:



 
1. LVC
$4,342,106.24
 
2. WRG
$592,104.38
 
3. GNR
$690,789.38
 
Total
$5,625,000.00



TOTALS



 
Review Payment $250,245.40 less $15,680.00 return
$234,564.40
 
Prepayment
$500,000.00
 
First Installment
$2,265,435.60
 
Second Installment
$5,625,000.00
 
Third (Final) Installment
$5.625.000.00
 
Purchase Price
$14,250,000.00




 
- 12 -

--------------------------------------------------------------------------------

 
